 
 
I 
111th CONGRESS
2d Session
H. R. 4950 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2010 
Mr. Cohen (for himself, Mr. Whitfield, and Mr. Conyers) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide for improvements to the administration of bankruptcy in cases under chapter 7 of title 11 of the United States Code. 
 
 
1.Short titleThis Act may be cited as the Chapter 7 Bankruptcy Administration Improvement Act of 2010. 
2.Compensation for bankruptcy trustees 
(a)New asset adjustmentsSection 326(a) of title 11, United States Code, is amended by striking (a) In a case under chapter 7 or 11 and inserting the following: 
 
(a) 
(1)In a case under chapter 7, the court may allow reasonable compensation under section 330 of this title of the trustee for the trustee's services, payable after the trustee renders such services, not to exceed 25 percent on the first $50,000 or less, 15 percent on any amount in excess of $50,000 but not in excess of $250,000, 5 percent on any amount in excess of $250,000 but not in excess of $1,000,000, and 3 percent on any amount in excess of $1,000,000, upon all moneys disbursed or turned over in the case by the trustee to parties in interest, excluding the debtor, but including holders of secured claims. 
(2)In a case under chapter 11 .  
(b)CompensationSection 330(a)(7) of title 11, the United States Code, is amended to read as follows: 
 
(7) In determining the amount of reasonable compensation to be awarded to a trustee under chapter 7, the court shall treat such compensation as a commission, based on section 326(a)(1).. 
3. Application of amendments The amendments made by this Act shall not apply with respect to cases commenced under title 11 of the United States Code before the date of the enactment of this Act.  
 
